t'

     '
     _,J_.




             October 22, 22015                                 ~-"   ..•. ___   ..

             Ronald Wayne Schofield, #1434055
             A.M. ''Mac" Stringfellow Unit
                                                                     This document contains some
             1200 FM 655                                             pages that are of poor quality
             Rosharon, Texas 77583                                   at the time of imaging.


             RE: PetitionforWrit of Mandamus, and Motion for Permission for Leave to File.
                                                   J




             Dear Abel Acosta:
                Enclosed please find above mentioned. Please file and bring to the attention
             of the Honorable Court. Thank you sir. Please notify me of receipt.

                                                  Sincerely,                                     /
                                                  ·=#:·&/ ~~Rb/
                                                  Ronald Wayne Schofield, Relator, Pro se




                                                                                          RECEIVED IN
                                                                                     COURT OF CRIMINAL APPEALS

                                                                                            OCT 05 2015
•
•




                                        IN THE
                              COURT OF CRIMINAL APPEALS
                                  AT AUSTIN, TEXAS




    IN RE                                 §                 IN THE DISTRICT COURT

    RONALD WAYNE SCHOFIELD,               §                BRAZORIA COUNTY, TEXAS

    RELATOR.                              §                23RD JUDICIAL DISTRICT

                               TRIAL CAUSE NO. 34,910




                       MOTION FOR PERMISSION FOR LEAVE TO FILE

    TO TilE HONORABLE JUDGE(S) OF SAID COURT:
       COMES NOW, Ronald Wayne Schofield, Relator, Pro se, and respectfully gives
    notice and asks respectfully for permission.to file his Petition for Writ
    of Mandamus pursuant to the Texas Rules of Appellate Procedure, Rule 72.1.

                                         Respectfully submitted,



                                         Ronald Wayne Schofiela, Relator
                                         TDCJ~CID #1434055

                                         A.M. ''Mac" Stringfellow Unit
                                         1200 FM 655
                                         Rosharon, Texas 77583
              WRIT NO.
                         --~-----------------------------




                                      IN THE
                           COURT .OF CRIMINAL APPEALS
                               . AT AUSTIN, TEXAS




                             TRIAL CAUSE NO. 34,910

RONALD WAYNE SCHOFIELD, RELATOR,                 §       IN THE DISTRICT COURT OF

vs.                                              §        BRAZORIA COUNTY, TEXAS

THE STATE OF TEXAS, RESPONDENT.                  §        23RD JUDICIAL DISTRICT




                         PETITION FOR WRIT OF MANDAMUS




                             RONALD WAYNE SCHOFIELD
                                TDCJ-CID #1434055
                          A.M. "MAC" STRINGFELLOW UNIT
                                   1200 FM 655
                              ROSHARON, TEXAS 77583




                                         .;·:'
                            IDENITIY OF PARTIES'
   Pursuant to Texas Rules of Appellate Procedure, Rule 38, the· following
is a complete list of the names of all parties in reference to this cause
of action so that the members of the Court may determine Whether they are
disqualified to serve or should recuse themselves from participation in the
decision of this cause.

                                  RElAIDR
                          Ronald Wayne Schofield
                             TDCJ-CID #1434055
                       A.M. "Mac" Stringfellow Unit
                                1200 FM 655
                           Rosharon, Texas 77583

                                 RESPONDEN!'
                     Brazoria County District Attorney
                             Jerilynn K. Yenne
                   408A Courthouse, 111 E. Locust Street
                           Angleton, Texas 77515

                    PRESIDING JUDGE, 23RD DisrRICf. OOUIU
                          The Honorable Ben Hardin
                 Courthouse, 111 E. Locust Street, Rm. 404
                        Angleton, Texas 77515-4678




                                     (i)
                 -   •..-;;;·······~   .
                          ;;


                     .'    ·.
                     1'."




                                           TABLE OF OONTENI'S
                                                                Page #
IDENTITY OF PARTIES                                             i
TABLE OF CONTENTS                                               ii
INDEX OF AUTHORITIES                                            iii
STATEMENT OF THE CASE                                           1
SOLE ISSUE PRESENTED                                            2
      The Trial Court erred in using one cause number in
    judging two criminal counts, as it did not require
    finding of guilt on both counts to convict. Texas
    Sex Offender Registration Statutes require verification
    of registration every 90 days to those with 2 or more ,
    convictions. Relator suffers serious collateral con-
    sequences due to the 2nd count that was never judged.
    This is a denial of due process~ The Relator filed
    a Motion for Nunc Pro Tunc Order, the Trial Court
    will not respond to their error pursuant to State
    law.
STATEMENT OF FACTS                                              2
SUMMARY OF ARGUMENT                                             3
ARGUMENTS AND AUTHORITIES                                       3-6
PRAYER                                                          6
VERIFICATION                                                    6
CERTIFICATE OF SERVICE                                          7
CERTIFICATE OF COMPLIANCE                                       7




                                                 (ii)
..
                                      INDEX OF AUTHORITIES
      References                                                            Page #
                                            FEDERAL
      STATUTES
      28 u.s.c. §1746                                                       6
      SUPREME COURT REPORTER
      Hughes v. rowe, 101 S. Ct. 173 (1988)                                  3
      FEDERAL REPORTER
      Wiggin v. Proct1I1ier, 753 F.2d 1318 (5th Cir. 1985)                  3


                                             STATE
       STATUTES
       Texas Constitution, Article 5, §8                                    1
       Code of Criminal Procedure, Article 11.07                            4
       Rules of Appellate Procedure, Rule 9.4(e)                            7
       Rules of Appellate Procedure, Rule 9.4(i)                            7
       Rules of Appellate Procedure, Rule 23.1                              5
       Rules of Appellate Procedure, Rule 36                                5
       Rules ,::>f Appellate Procedure, Rule 38                             i
       Rules of Appellate Procedure, .Rule 52~8 .                           1
       Rules of Appellate Procedure, RiJle 72                               1
     . Rules of Appellate procedure, Rule 78 .1                             1


                                       SOU'IHWESTERN REPORTER
      Ex.   Rel Holmes v. Salinas, .784 SW2d 421 (Tex. Cr.App.1990)         4·
      Ex    Rel Robinson, 116 S.W.3d 115 (Tex.App.-[14Dist.]2002)             4
      Ex    Rel Rosenthal v. Poe, 98 S.W.3d 194 (Tex.Cr.App.2003)             4
      Ex    Rel Sistrunk, 142 S.W.3d 497 (Tex.App. [14Dist. 2004)             4
      In    Re Team Transport, Inc., 996 S.W.2d 256 (Tex.App.[14Dist.]1999)   5

     Moon v. State, 572·SW2d 681 (Tex.Cr.App.1978)                          4
     Murray v. State, 392 S.W.3d 702 (Tex.App.-Dall2010)                      4
     Parks v. State, 553 S.W.2d 114 (Tex.Cr.App.1977)                         4
     Smith v. Rankin, 661 S.W.2d 152 (Tex.App.-[1stDist.]1983)                5
     Thomps:)n v. State, 108 S.W.3d 287 (Tex.Cr.App.2003)                     4
     Vance v. Davidson, 903 S.W.2d 863 (Tex.App. -[1stDist. ]1995)            5
     Villareal v. State, 418SW3d 920, 927 (Tex.App.-Austin2013)             5
     West v. Solita, 563 S.W.2d 240 (Tex.Cr.App.1978)                         4

                                             (iii)
                          WRIT NO. - - - - - -

                                     IN THE
                            COURT OF CRIMINAL APPEALS
                                    AT AUSTIN



                            TRIAL COURT NO.   34,910

IN RE                                   §                 IN THE DISTRICT COURT OF

RONALD WAYNE SCHOFIELD,                 §                  BRAZORIA COUNTY, TEXAS

RELATOR.                                §                  23RD JUDICIAL DISTRICT




                          PEITTION FOR WRIT OF MANDAMUS


10 THE HONORABLE JUDGE(S) OF SAID COURT:
    COMES NOW, Ronald Wayne Schofield, Relator, Pro se, in the above styled
and numbered cause,     and respectfully presents this Petition for Writ of
Mandamus pursuant to T.R.A.P. Rule 52.8 , Rule 72, and Texas Constitution,
Article 5, §8. The Relator would show this Honorable Court the following:

                               I. JURISDICTION
   This Honorable Court does have jurisdiction over all matters and parties
involved in this petition pursuant to Article 5, §8 of the Texas Constitution,
and Rule 78.1, T.R.A.P.

                           II. STATEMENT OF THE CASE
   On January 4, 1999, the Relator was charged with two (2) counts of sexual
assault of a child under 17 years of age. Relator appeared before the 23rd
District Court Judge_ of Brazoria County, Texas. The Relator pled guilty and
punishment was assessed at two (2) years confinement in TDCJ-CID.
    On September 11, 2003, the Relator was charged, and pled guilty to failure
to comply with registration requirement, in the 23rd District Court of Braz-
oria County, Texas, in Cause No. 44,919. Punishment was assessed at 159 days,
misdemeanor punishment, and confinement in the Brazoria Gounty Jail.
                                       (1)
   On September 17, 2006, Relator was extradited from Henderson, Nevada,
after completing any and all punishments. from any convictions. He was charged
with failure to register as a sex offender in the 10th District Court of
Galveston County, Texas. The Relator was charged as guilty on April 10, 2007,
punishment assessed at 11 years confinement in TDCJ, for a 1st degree felony.
    On March 2, 2015, the Relator filed a Motion for Nunc Pro Tunc Order (See
Exhibit "A") in the 23rd District Court of Brazoria County, Texas. As of
the filing of this petition, no response has been received.

                           III. SOLE ISSUE PRESENTED
   The Trial Court erred in using one Cause Number in its hearing, judgment
and sentencing, as it did not require a separate finding of guilt on both
counts to convict. The actions by the Trial Judge causes the Relator to suffer
collateral consequences under the Texas Sex Offender Registration Statutes.
Under the statute a person with 2 or more convictions must verify registration
every 90 days or face criminal prosecution. As seen in paragraph II, infra,
the Relator has sufferd twice due to the illegal second conviction. The failure
of .the Trial Court to file both cases separately, and hear them separately,
was a denial of due process, as it only required a finding of guilt on one
of the counts to convict the Relator on both counts.
    When the Relator filed his Motion for Nunc Pro Tunc Order, the Trial
Court was under a ministerial duty to correct the error by deletion of Count
TWo from the Judgment and Immediate Sentence Order. The Trial Court has viola-
ted the Relator's Fourteenth Amendment.right to due process and equal pro-
tection under Texas law.

                            IV. STATEMENT OF FACTS
    On January 4, 1999, the Relator was charged with two (2) counts of sexual
assault of a child under 17 years of age, in the 23rd District Court of
Brazoria County, Texas. The Relator pled guilty, and punishment was assessed
at two (2) years confinement in the Texas Department ·of Criminal Justice
-Correctional Institutional Division, "TDCJ-CID."
   This guilty plea did not require the Trial Judge to find the Relator guilty
of both counts, since a court may find the Relator guilty of only one count
for the indictment to be true. This case should have been presented with
two cause numbers, not one.


                                     (2)
    Because Texas Sex Offender Registration Statutes require a person with
two convictions to verify registration every 90 days, the illegal conviction
of two counts under one cause number has resulted in collateral consequences.
     Relator has. attempted to obtain relief by filing a Motion for Nunc Pro
Ttinc Order in the 23rd District Court of Brazoria . County, Texas on March
2, 2015. But the 23rd District Court will not respond to the Motion, denying
the Relator due process, as Texas caselaw precedence requires deletion of
the second count.
     On the Relator's current incarceration, the Relator was extradited from
Henderson, Nevada, after having completed any and all punishments from any
convictions, for fail to register . as a sex offender. Note: The fact that
punishment assessed was two. years, gives credence that the Trial Judge found
the Relator guilty of only one count - not two.

                            VI. SUMMARY OF ARGUMENT
 · ·By Texas caselaw precedence, · the Trial Court erred in its failure to use
two cause numbers when hearing the two counts of sexual assault of a child
under 17 years of age. The fact only two years was assessed as punishment
give·s credence · that· the Relator was found guilty of only one count, not of
two. The failure to delete the second charge has caused serious collateral
consequences to the Relator.
      Because Texas caselaw precedence shows the second conviction is illegal,
the Relator filed a Motion for Nunc Pro Tunc Order in the 23rd District
Court requesting correction/deletion of the second count. But the 23rd District
Court has failed to respond to the Motion. This Petition follows, as, when
the District Court failed to comply with State and Federal law, this denied
the Relator due process. Because there is no other legal.remedy available
to the Relator, he has the right to file this Petition for Writ of.Mandamus
in this Honorable Court, and have this Court address his issues.

                        VI I. ARGUMENTS AND AUTHORITIES
NOTICE: The Relator is not skilled nor trained in the science of law, and
prays this Honorable Court not hold him to the same stringent standards as
a licensed attorney pursuant to Wiggin v. Procunier, 753 F.2d 1318(5th Cir.
1985); Hughes v. Rowe, 101 S. Ct. 173 (1988).

                                     (3)
     "A writ of mandamus may issue in a particular case to correct a clear
abuse of discretion, particularly where remedy by way ~f appeal is inadequate."
West v. Solito, 563 S.W.2d 240 (Tex,Cr.App.1978).
  The State presented a two count indictment against the Relator. When fiied
by the Court Clerk, the Clerk failed to give both counts separate cause numbers,
had this been the case.
  The Relator pled guilty to the two-count indictment charging him with sexual
                                                .             .
assault of a child. This. plea did not require the Trial Judge to find him
guilty of both counts, since the Court could have found the Relator not guilty
of one count, despite the guilty plea. See Moon v. State, 572 SW2d 681,682
(Tex .. Cr.App.1978).
  "If a single sentence is. imposed for more than one count, it is presumed
that sentence is for the first count and the second count lacks a valid sent-
ence." Murray v. State, 392 S.W.3d 702, 707(Tex.App. Dall. 2010, ref'd); Parks
v. State, 553, SW2d 114,116(Tex.Cr.App.1977).
  "Because no sentence was pronounced on the second count, the judgment on
count two amounts to a legal nullity." Thompson v. State, 108 S.W.3d 287,290
(Tex.Cr.App.2003).
   No notation in the judgment on count two is permissible. The notation
that the judgment applies to count two was either an error by the Trial Judge,
or a Clerical Error. In either case, it is a severable portion from the rest
of the judgment pursuant to Thompson, supra. And because it is a void order,
it should be set aside. See Ex Rel Holmes v. Salinas, 784 S.W.2d 42l,423 (Tex.
Cr.App.1980)(trial court has ministerial duty to set aside void order); See
also Ex Rel Rosenthal v. Poe, 98 S.W.3d 194,198-199(Tex.Cr.App.2003); Ex Rel
Robinson, 116 S.W.3d 115,116 (Tex.App.[14thDist.]2002); Ex Rel Sistrunk, 142
S.W.3d 497,500 (Tex.App.[14thDistJ2004).
  Though count two is clearly void and illegal,, Relator lacks any adequate
remedy, other than Motion for Nunc Pro Tunc Order, to having count two set
aside. The error is not subject to appeal. (See Thompson, supra, at 290).
It is also not subject to review by habeas corpus, because under Article
11.07, V.A. C. C. P. such review only applies to a final conviction, and that
portion. of the judgment does not involve a j~dgment that is final. Id.
    The Relator has set forth quite clearly the collateral consequences he
has . suffered, and ·continues to suffer because of his invalid judgment. The
Relator has attempted various times through nunc pro·tunc and mandamus writs
to have this remedied without success.

                                     (4)
    Pursuant to Texas Rules of Appellate Procedure, Rule 23.1, "a failure
to render judgment. .. may be corrected at any time by the Court doing so."
Deletion of count two would be a viable remedy for count two on the judgment
for which no conviction was entered, because no sentence was imposed, due
to the plea bargain agreement for a single two year sentence with no notation
of the two years concurrent or consecutive on count two. See Villareal v.
State, 418 SW3d 920,927(Tex.Ap~~-Austin2013)(trial court ordered to set aside
order that was inconsistent with plea bargain).
    Pursuant to Rules of Appellate Procedure, Rule 36, the Trial Court Judge
has no discretion in deleting the second count because he did not impose
sentence on the second count, nor can he now sentence the Relator on the
second c~unt, because the Relator, ''Prosecutor, and Trial' Attorney, signed
a Plea Agreement of which the sentence has been served."
   Because the 23rd district Court Judge'has failed to do a ministerial non~
discretional duty, the Relator has no other legal avenue available other
than this Petition for Writ of ·Mandamus. requesting this Honorable Cou:rrt to
Order the Trial Judge to abide by the law and delete count two from the
Relator's Judgment and Sentencing.
    "Mandamus relief is available if the 'trial court violates a duty imposed
by law or clearly abuses its discretion, either in,~esolving factual issues
or in determining legal issues, when there is no adequate remedy at law."
In Re Team Transport, Inc., 996 S.W.2d 256 (Tex.App. [14thDist. ]1999).
   "Court of Appeals is empowered to grant writ of mandamus against public
officiaL to compel performance of the, act clearly required by la:w, and which
is ministerial in its nature, and involvesno exercise of discretion." Smith
v. Rankin, 661 S.W.2d 152 (Tex.App.-[1stDist.]1983).
   Pursuant to Rules of Appellate Procedure, Rule 78.1, ."The.Court of Appeals
may: (e) vacate the judgment of the lower court and dismiss the case."
   "The Court of Appeals may make any other appropriate order required by
'the law, and the nature of the case."'
   "Fact that remedy at law technically exist will not default entitlement
to Writ of Mandamus when , the remedy is so uncertain, tedious, burdensome,
slow, inconvenient, inappropriate, or ineffective, as to be deemed inadequate."
Vance v. Davidson, 903 S.W.2d 863 (Tex.App. -[1stDist. ]1995)."

                                     (5)
   The Trial Court erred in failing to: 1) delete count two from the judgment
and sentence order, or, 2) order two cause numbers to be used to show proper
hearing, judgment and sentencing .of each count charged in the indictment.
   Such error has resulted in serious collateral consequences to the Relator.
The Trial Court abused. its discretion in failing to perform a ministerial
duty by failing to hear and address the Relator's Motion for Nunc Pro Tunc
Order filed March 2nd, 2015.
   Thus, the sole remedy available to the Relator is this Petition for wtit
of Mandamus.

                                       PRAYER
   WHEREFORE, ALL PREMISES CONSIDERED, the Relator prays this Honorable Court
GRANT this Petttion for Writ of Mandamus and Order the 23rd Judicial District
Court of Brazoria County, Texas, to delete the second count of sexual assault
of a child under 17 years.of age from the Judgment and Sentencing Order in
Cause No .. 34,,?10, 1 and, send a Certified Copy of the Amended Judgment and
Immediate Sentence Order · to the Relator. Furthermore, send a Certified Copy
of the Amended Judgment and Immediate Sentence Order-~to the Texas Department
of Criminal Justice         Classification and · Records Department to be made a
part of the Commitment now in its hands.




                                                                        Pro se
                                          "Mac" Stringfellow Unit

                                     Rosharon; . Texas 77 583
                                    VERIFICATION
  .I, Ronald Wayne Schofield, Relator, Pro se, in the above Petition for Writ
of Mandamus, being presently incarcerated in the Stringfellow Unit of the
TDCJ-CID, in Brazoria County, Texas do hereby verify and declare under penalty
of perjury that the statements contained within this Petition for wtit of
Mandamus are true and .correct. Affirmation made pursuant to 28 U.S. C.. §1746.


Executed on this the   L. ne::>/"      day·.of   ~~                 • , 2015.

                                       1!!£ kb/( ~Lb/
                                         (6)
                                CERTIFICATE OF SERVICE
  I, Ronald Wayne Schofield, Petitioner, Pro se, hereby certify that a true
and correct copy of this Petition for Writ of Mandamus has been served on
the Respondent by placing a true and correct copy of ·the same in the U.S.
Mail, postage prepaid, first clas mail, addressed to:
                       Brazoria County District Attorney
                               Jerilynn K. Yenne
                    408A, Courthouse, 111 E. Locust Street
                             Angleton, Texas 77515

Executed on this   2.n.o/ day       O"-.cZr6~
                                of -=~==~=:~---------------- ' 2015.



                                        Ronald Wayne Schofield, TDCJ-CID #1434055
                                        Petitioner, Pro se




                           CERTIFICATE OF COMPLIANCE
   This document complies with the typeface requirements of Tex. R.App.
Procedure, Rule 9.4(e) because it has been prepared in conventional typeface
no smaller than 14-point for text.
    This document also complies with the word-count limitations of Tex.R.App.
Procedure, Rule 9.4(i) because it contains ~L/9-s/ words.
                                                                .
                                        ~ F4'¢%1a/.
                                         Ronald Wayne Schofield, #1434055
                                         A.M. ''Mac" Stringfellow Unit
                                         1200 FM 655
                                         Rosharon, Texas 77583
                                              -1




                                         en
           EXHQ3IT "A"



            ·IN THE

 23RD JUDICIAL DISTRICT _COURT
    BRAZORIA COUNTY, TEXAS




      THE STATE OF TEXAS
              vs.,
    RONALD WAYNE SCHOFIELD




MOTION FOR NUNC PRO TUNC ORQER
       CAUSE NO• 34;910
                                     '
                                         l

                            i'
                 '- .
                     (
    RONALD WAYNE SCHOFIELD
                                     .-·
 STRINGFEL~ UNIT ~;--:; nl434055
          1200 FM 655       ~·
                                 I       •"


    ROSHARON,   TEXAS/ 77S8:f
.,                                                                                      ....--
                                                                                       \~

                                                                                      '';"'~-·-"····
                                                          CAUSE NO;. 34,910


     THE STATE    OF   TEXAS                                                 §                   IN TRE DISTRICT COURT OF


     vs.                                                                     §                         BRAZORIA COUNTY, TEXAS




     RONALD WAYNE SCHOFIELD.                                                                           23RD JUDICIAL DISTRICT


                                    MOTION FOR NtJNC; PRO TUNC ORDER


     TO THE HONORABLE JUDGE OF SAID COURT:
           COMES NOW,     RONALD WAYNe SCHOFIELD, the Defendant in the above styled and
     numbered cause,         and moves                this Honorable Court for a nunc pro tunc order,
     pursuant to Tex.          R.   App.              Proc. 23.1. In support of this motion, Defendant                                   v



     will show the following:


                                                                                 I.
       A party is entitled to seek correction of a clerical error by motion for
     nunc pro tunc order.       sta.t~y. Ro~s,                              953 S.W.2d 748, 751-752 (Tex.cr.App.                  1997).   (.. . . . --
     A clerical error exists if the judgment erroneously fails to include something
     the law requires. Id •.


                                                                             II.

           Article 42.01,      Section 1                       (13}, Code of Criminal Procedure, requires the
     judgment to         include the offense or offenses for t'ihich the defendant was
     convicted.    The       judgment      in             the present case fails to include the offenses
     for which         the Defendant was convicted because Defendant was never convicted
     of counts 1         &   2. See Thompson v. State, 108 m·Od 287,290 (Tex.Cr.App.2003},
                               ~-   ..   ·.·.: ...   :·.~-- ......... ~t-   -~~~-



     finding of guilt on two counts resulting in only one sentence does not produce
     final t'conviction" for. unsentenced count which may be appealed. ·


                                                                             (1) ' .

                                                                                                                                               J
                                                                                I

                                                                                          III.

              Defendant pled guilty to a two count indictment charging him with sexual
 assault                               in return for a                         two year sentence. A copy of the indictment-plea
 agreement-judgment are attached.                                                        This guilty plea did not require a finding
 of guilt on both counts since a court may find the defendant not guilty,
 despite a guilty plea. See                                                   M~n     v. State, 572 SW29 681,682 (Tex.cr.App.l978).


                                                                                          IV.

          On January 4, 1999, the Trial Court entered a judgment stating "Offense:
                              \


 Cts.                  1:         '
                                      & 2 Sexual Assault of a Child: Criminal Episode," and sentenced the
 Defendant to two years TDCJ. A copy of the judgment is appended.


                                                                                           v.
              The                     judgment notation                       "Cts.     1 & 2" is a clerical error which the Court
 should correct by striking the                                                          wo~ds   "Cts. 1&2" fro."ll the judgment with a
 nunc pro tunc order.                                                Even if the error              is due to an error   .of   judicial
 reasoning,                              the notation is nonethe less void and a legal nullity and should
 be             corr~cted                        by a               nunc pro tunc order, for the following reasons:


                                                                                          VI.
          If a single sentence is imposed f,or more than one count, it is presumed
 that                 sentence is                         for          ~he      first     count and the second count lacks a valid
 sentence.                              Murray v. State, 392                          SW3d70~,707   (Tex.App.Dallas2010,ref'd): Parka
                                         .   -    ~--;   ..   ··.    . :...                                                     ~~~


v. State, 553 g.q2d 114, 116 (Tex.cr.App.l977) •
.. Jf.li!'.   ·•• \''(.':)•




                                                                                         VII.
         Because no sentence tvas pronounced on the second count, the judgment on
count two amounts to a legal nullity. Thompson, supra, 108 SW3d at 292.


                                                                                          (2)
                            --··--
      No    notation in the judgment on count two is permissible. The notation that.
                                                                                                             '"'\

the        judgment applies                  to count         two was either made in error or amounts to

clerical         error.              In either case, it is a severable portion from the rest of

the judgment, according to Thompson. And because it is a. void order, it should

be     set aside.               See Ex Rel Ho!mes.             v~       Salinas, .784 SW2d 421,                     4~3        (Tex.cr.App.

1990)(triai            court           has ministerial              duty        to set aside ·void oJ;'der): State Ex
Rel       Rosenthal           v.· Poe,          98 S.W.3d 195,.198-99 (Tex.Cr.App.2003}(same): InRe
                                                                    .                                .              ' t ,. -                 ...



State. Ex. Rel Robinson, 116 SW3d                          llS, :117          (Tex.App.[l4th Dist.J                   !Ho~ston       20020;
                                                                                       '                              '                  '


In Re .state Ex Rel Sistrunk, 142 S.W.3d 497, 500 (Tex.App.] 14th Dist. 1 2004) ~


                                                               VIII.
  Though         the        count two notation is clearly void and                           ill~gal,                Defendant lacks
an     adequate         remedy at law· for having it set aside. The error . ;s not subject

to apPE!!al~ . Thompson,                     108 SW3d         @     290. It also is not subje.ct .to review .by
habeas .corpus,                   because           such     review under            11.07       only applies to final
convictions and                      that    pOrtion of           the         judgment does not inv6i~e·
                                                                                                       .
                                                                                                         a judgment
                                                                                                         .                \




that       is    final.              Id. Over the years Defendant has attempted numerous nunc pro
                                                                                             '   .
tunc       and mandamus                 writs       to have         it .remedied without success.



                                                                  IX.
       Defendant            suffers           serious        collateral           consequences because of the void
                                                                         .,

notation.            Artcle          62.058(a)        Code of Criminal Procedure requires verification

of sex          offender             registration every 90 days, instead of annually, if two or
                                                                                                                      .
                                                                                                                      I




more       convictions               exist.      If    the     person with multiple convictions fails to

comply,         he     is      subject          to a much harsher range of punishment than a person

with       only one            convictiono Article 62.102(b)(3), Code of Criminal Procedure.

     On     September 11,                   2003,     Defendant           was     convicted in this 23rd Judicial

District Court                  in cause No. 44,919 for the offense of Failure TO Comply With

Registr~tion,               the       Honorable        Pat    Sabesta· presiding, for a first offense of
                                                                  (3)
failure     to comply with             the requirement·. for a state jaif felony and he was
punished as a misdemeanor: under                    §12.44 c.c.P. (a), and received 159 days
in the county jail.           See Tex.         Code Crim.   Proc. Ann. art. 62.102(b)(l). See
Plea Agreement and Judgment attached.
     When Defendant was released under the judgment, he was warned that he would
be     required      to       verify      registration every 90 days because he had             two
convictions.      See "Pre-Release Notification Form, Texas Sex Qffertder Registra-
tion Program" signed on 7/26/2000 attached hereto. A more recent Texas Depart•
ment of' Criminal Justice "Commitment Inquiry" dated December ;·~o, .. 2010, also
                                                                                 :,·.


attached,    shows that TDCJ Records                  has calculated two separate convictions
from    the same      judgment.         Finally,     the attached letter of Tammy Luna,         Sex
Offender Risk Assessment Specialist dated August                        12, 2011, confirms that
the Defendant's risk rating was assessed at moderate, rather than low, because
the offense he was convicted of involved two counts.


                                                    XI.
  Because    TDCJ    Records          treats this case as equivalent to two convictions,
Defendant    is     further         potentially subjected to the serious collateral conse-
quence of civil           commitment also. See Texas Health and Safety Code, Section
841.003(b)     defining       repeat offender as person convicted of more than one
sexually violent offense,                even if only one sentence results. Therefore, .the
void   notation     in     the       judgment must be set aside by a nunc pro tunc order.


                                                    xu.
     Under Tex.     R.     App.       Proc.     23.1, -na failure to render judgment ••• may be.
corrected at any time by the court doing so." This would be a viable remedy
for count      two on         the     judgment for which no conviction was entered because
no sentence was           imposed,       since no ·sentence can be imposed because of the
plea bargain for          a    single         two year sentence. cf.   SE!5~~v·,~Vill~Er~PJL'   418
                                                    (4)
.
'




    m-l3d 920,927 (Tex.App.Austin2013){tria1                  court ordered   t.o set aside       order
                                                  ·../·   .
     that was inconsistent with plea bargain).


        WHEREFORE,    PREMISES CONSIDERED,        Defendant prays relief will be granted
    and the phrase       "Cts.   1&2"    will    be deleted from the face of the judgment.

                                                Respectfully submitted,
                                                 '.~~
                                                ~~'---2...-~J~nz..~:~t::..red
                                                                                --            /


                                                Ronald Wayne Schofield               ' ..
                                                Stringfellow Unit - #1434055
                                                1200 FM 655
                                                Rosharon, Texas 77583


                                        Unsworn Declaration
       I,   Ronald Wayne Schofield, TDCJ t1434055, being currently confined at the
    Stringfellow Unit in Brazoria County, Texas, declare under penalty of perjury
    ·that   the   foregoing is true. and correct and that copies of documents attached
    are true ana correct copies of what they purport to be.


    Executed on this the___ .day of - - - - - - - - - - , 2015.




                                   Certificate of Service
      A true and correct copy of the foregoing with all attachments was forwarded
    to Jeri Yenne,      Criminal   District Attorney, through Rho~a Barchak, District
    Clerk of Brazoria county on this same day.


                                                Ronald Wayne SchofYeld


                                                 (5)
..
                                                                   CAUSE !1."0. 34,910



     THE STATE OF TEXAS,                                                       §.                           IN THE DISTRICT COURT OF
                                                               I   .




     vs.                                                                       § ..                           BRAZORIA COUNTY, TEXAS



     RONALD WAYNE SCHOFIELD.                                                   §                              23RO JUDICIAL DISTRICT


                                                                             ORDER



          On    this       the.........,~....,..__day    .of..........,.. ...... '· .. ·~··:~ .~   .i . .   , .,, ..•. ,        2015,   came on   to
     be considered the motion of Ronald Wayne Schofield for a Nunc Pro Tunc Order.
     It        ia    the opinion of                     the Court that such motion should be'and hereby                                            is
     granted.


           It is therefore              ~RDERED         that the Clerk of Brazoria County delete the phrase
     "Cta.          1&2"      from      the      face of the original judgment                                             in   the above .styled and
     numbered cause,                  and for the Clerk to send a certified copy of the Order and
     the Judgment to the authorities at the Texas Department of Criminal Justice-
     Institutional               Division,          and            to be made part of the commitment now in its
     hands.


                                                                                          PRESIDING JUDGE
                                    -
                                    'lliil._"·




                                                        BOND$      2(':-.,                   ;:l'.rn r-·oR   RECQ~

                                                                                             98 JUN I I P.H ~ C. I
                                                                                                                                             1




      THE STATE OF TEXAS V. RONALD WAYNE SCHOFiaD
               :-~-




      CHARGE: , COUNT 1 . I& 2 · SEXUAL ASSAULT OF A CHILD;                                    g...~~~
                CRIMINAL EPISODE                                                                  DISTRICT Ct.f'!UC ·
                                                                                             I!R.\ZORIA C:QUIIT'f. TEX.\S

      (Direct File) ( 11990002)

      WITNESS:
                                                                                                                                     ·');
      IN THE NAME AND BY AUTHORITY OF THE Sl'ATE OF TEXAS:

            THE GRAND JURY, for the County of Brazoria, State of Texe1, duly Mfecud,
      empaneled, sworn, charged, and organized aa such for the District Court        1aid                    of
      County, upon their oath• present In and to said court that RONALD •WAYNE
      SCHOFIELD hereinafter styled Defendant, on or about the 17TH dtW· of OCTOIER.
      1998, and before the presentment of this Indictment, In the County and State .                                        /
      aforesaid, did then and there intentionally and knowingly. cause the sexual orpn of ·                                          ...;•

      RHONDA MAGNUSON, a child you~ger than seventeen (17) yeare of age end not the
     . dafo;;d;ont's :pcu:::, tc c;;;;ta.;t •~"•a lilil\uai organ oi me dfienci.-n;
                                                    COUNTTWQ

             And the Grand Jurors aforesaid, upon their oaths aforesaid, In said Cotintv. and
                                                                                                                                     .. ·:
      State, do further present In and to said Court that RONALD WA- 8CMoFIELD                                                  .;     •'


      h~reinafter styled Defendant, on or about the 18TH day of OCTQIE8;.- 1-.~ and
      before the presentment of this Indictment, in said County and State.; dh;l· .then and
      there Intentionally and knowingly cause the sexu=l organ of RHONDA MAGNliSPN, a
      child younger than seventeen ( 17) years of age and not the defend.m' 1 spc;use, to
      contact the sexual organ of the dofendant:
                                                     ---- --------- -· .. - -· . -- ---··-- --- ·--- .-----------
                                                                                      ·--~

      ------   ---~~---     --~-
                                      ~-------­




             And the Grand Jurors aforesaid, upon their oaths aforesaid, In aald County and
      State, do further present In and to said Court that the offenses •tt·out In Count• ONE
      and TWO above constitute a "criminal episode" as that term I• defined in Section-
      3.01 ·of the Te?Cas·'Panai'Cocm; ·                                     ·
                                                                                                                                 .      '




..




     against the pence and dignity of the State.



                                                        ~~~---
                                                        FOREPERSON OF THE GRAND JURY




                                                 EXH.   1
                                                                                                                                                                                                                      2




                                                                     . FLEA A GREEMENr




RF.DUCEDTO: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ OFdony oMlsdemeanor

NEW Ol'FENSF. C O D E : : - - - , - - - - - - - - - - - - - -

    .      DEGREE: I S I G B D STAT!l!AILFELONY                                                             QTII!!~/                    $                        J. .
1\ANOE 0!' PUNISHMENT                                  L - 7_0 ,
                                                                                1, e=lORM~..;"2'-'.._:...:.oti.r-.~:FO~RMCJ..:".w..'..._:__.(._:,C..lrs"'l"'-•JLlll~>.Oa~IPPa,w.rpprl""""'""'''-'oc"""e)'-
ENfi!-NCEMENTWAIYED:_ __..__ __                                                                                   PROCEED ON cr.:_________

DEF~~ !>f!.OE/.. '!"!C!"~:. _ _ _ _ _ _ __                                                                        P...E.S"l1"!t-rr!O~J?..E!'.J_!~A-!!ON: !-.!.\..,.~ .A.D!)J.{~S
                                                                                                                  mo~o~n                                                                           ·
REOULAJ1. PROBATION:_ _ _ _ _ _ __


::::ROBzO:-e-.-'1.-f""-'2-------+~~\ ~'                                                                                                                                           ~     0:':2J2]
BOOT CAMP:
                              -,                                                        \;
                                                                                        c;
                                                                                                     ~     .,
                                                                                                           :,_,
                                                                                                                                                                                                       ~-- j




                                                                                                                         .,                                                                            '·I
COUNTY JAIL:_. _ _ _-=""'_                               __:._ _ _ _+f.':
                              JS"t /1                                                                                                                                                                   ...·.:-.
                                                                                                                                                                                                             __ ·,
JAIL TIME CR.EDIT::_.=..f2:.-~:::...:..:V,.;~;.;l..-1:..:?~---,::
                                                                                                                   I"   . . . . ,:·                                                                            --..
                                                                                                                  ~-;...;.;...;;;,,.,.:.,__;,;'---~-i'--- -',....;,;;._.~-- ........
                                                                                        ri                                               .,                                   !
ORJV'l!R'S LICC:WlR SUSPENSION TIME: _ _ _.;_; •· ·                                                                t:    -:                                                                 ..
                                                                                        ~~                                                             ...   ~



PSI OROERED _ _ _ _ _ _sET_ _:.._                                                 __.;(o..        ··.:     ?;
                                                                                                 ,;..·.;    ..
                                                                                                           ; ~
                                                                                                                         ..
SPECIAL TERMS OF P R O B : ' - - - - - - - +                                                                             "                         I,'S:




OTHER COMMENTS:

        ~Ttn£:            -;?..>      0!5"11Sr"z                  C-A:v-"'1&              W         2S:.#N~                           hYQ           l"':i!Vtit           rJ       'lJ JJ\'1



       I UNDERSTAND Tim TERMS OP nm PLEA AOREEMBNT STAT!!D ABOVB. I ACCEPT niB l'LBA
,&.GREEMENT AND REQUEST THE COURT TO ACCEPT IT.



                                                                                                      DI!FI!NDANT

     IBF.I.IEVEMYCUENT,              5.;_1tP ftt::p     Zr"'=o      .UNDERSTANDSrnBPLBA
AGREEMENT STATED ABOVB AND [JOIN IN HIS I HER REQUEST FOR nm COURT TO ACCBPT IT.




                                                                                                                    ASSISTANT CIUMINAL DISTIIJCT ATTY.
                                                                                                                    BRAZOR.IAOJUNTY. ~AS
                                                                                                                                              3
      +1£&4        e   h    &Pi                ¥4 5   §W    igpQO§fQ   *       td &wi!&Mf!d#H"MSHiU                 +    we            HMR*

I.


i                                                          CAUSE NO. 34,910

I                                                                                                ~t    '•                                                                                                                                          4


I
         c~n:ent~nd  approval of the Court     11,
                                                 the District Attorney in writ ina and filed' the papers of this cauae) pleaded ;u
         indicated above to the charge contained it1 tl-.: INDICTME""'T.

             Thcra1pon the Defendant was admonished by the Coun of the consequence-: of the said plea; and the Defendant
         persisted in enterina said plea; and it plainly appcarin11 to the Court that the Defendant was menlally com~tent and that
         the plea is free and voluntary. The Defend.ant, having in open court, in writinJ, waived the appearance, confrontation, and
         cross-examination of witnesses and consented to the on I stipulation of evidence and to the introduction of testimony by
         affidavit~- written ~tat~mrntct nf witn·ro;crc_ !!nd ~ny ~~~ ~._,.~·-~~!"'~ ~vidrncc. Such waiver and consent havina been
         approved by the Court in writing and filed in the papcn of the caUlle, lhc Slid plea of the lkiendam was rcceivea anci
         entttrd of record upon the minutes. The Court, having heard the evidence ·submitted, and the araument of C~l
         thereon, found the Defendant guilty of the offense indicated above, a felony.

            On the 4TH day of JANUARY A.D., 1999, the Court assessed the punishment at confinement in the lnsritutionaJ
         Division ofTuas Department of Criminal Justice for the period indicated above:.

            It is therefore CONSIDERED, ORDERED AND ADJUDGED by the Court that the Defendant is guilty of the offerue
         indicated above, a felony. and that the said Defendant committed the said offense on the date indicated above, and that be
         be punished by confinement in the Institutional Division of the Tnas Department of Criminal Justice for the period
         indicated above, and that the State of Tn ar rln have and rccovtt of the Defendant all costs of the prosecution, for which
         execution will issue.

              And thereupon the said Defendant was asked by the Court whether h.: b'ld anythi!)l to say why sentence should not
          be pronounced apimt htm, and he answtted nothing in bar thereof. Whereupon the Court proceeded, in the praeoc:e of
          said Defendant, to pt'Onounce scntenc:.c 11pinst him as follows, to wit: "lt i! the order of the Court that the Defendant,
          named above who hu been adjudged to be guihy of the offense indicated above, • felony, and                whose      punishment hu
          been assessed at confinement in the Institutional Division of the Teus Department of Criminal Justice fc>r the period
          indicated above, be dc:_livcred by the Sheriff of Brazoria County, Texas, immediately to the DiTector of lnatitutional
           Divi~ion of the DcpartmCnt of Criminal Justice of the State of Texas, or other penon lcplly authorized to Reei"\'C .5\X:h
           convicts, and said Defendant shall be confmed in said Institutional Diviaion of the Texas Department of Criminal Justice
           for the period indicated above, in accordance with the provisions of the law govemina the Institutional Division of the
           Texas Department ofCriminallllilj,ce_ ,
                    l"bt: sell offender re"'tntion ~qui~~~ of Anitk 1,'} S2 ·I Jc.l, ~vised Statutes, applies to the defendant berdn, and the
           age of the victim of said oft\nsc -~. yc::~i'c 11 the: rime or saliiOTr enee.

                   The said Defendant was remanded to jatl until said Shuiff cun olxy tht directions or"this sentence.




                          Signed thl!".the _£[H d11y of JANl!ARY. A.D ..1222.




           Not1cc of Appeal: NO
                                                                           JUDGE    PRESJJ~~
                                                                                       1-   'f-t,1'




                                                                                                 CR 128 PAGE 1897
                              NO.     34,910


THE STATE OF TEXAS                          §

vs.                                         5                  BRAZORIA COUNTY, TEXAS

                                            5                  23RD JUDICIAL DISTRICT
                  COURT'S NOTIFICATION TO BBXUAL OFFHNDER

      The Court having pronounced sentence on the above defendant for the
offense of                                                    .. .nov
              CfS, 1 l 2 SEXIJAI. .\SSNU.T CF A CFIUl·' auw~.l'ft[i-      infonns the
                                                                     EPI s:JE
defen~nt  of his/her duty to register as a sexual offender ~uant to
Article 6252-lJc.l .of the Texas Civil Statutes.
      The defendant shall register or if registra,tion las been previou.ly
                                                                  1
completed,    shall verify registration vi th the local                       lav enforcement
authority in any municipality vhere the                  defendan~    residea or. intenda to
reside for more than seven'          (7)   days.
      If the defendant does not intend to reside in a municipality, the
                                                                          •
defendant shall register or verify registr~tion in any county vbere the
defendant resides or intends to reaide for more than seven days.
      The defendant shall register not later than the seventh day after
the defendant's arrival in the municipality or county.
      The defendant for vhom registration tuls been completed shall report
to the applicable lav enforcement authority to verify informati0:1 in.tbe
registration form not later than the seventn day after the defandant'a
arrival in the municipality or county vhere the defendant                          int~    to
reside.
       If the defendant. does not move to an intended residence provided to
the authority or does not move by the anticipated move date then the
defendant shall:                                                                                .I'
       1.    Report to t.be local lav enforcement. authority with Vboa tho                      .!
             defendant       last    registered not            later than the aovsnth day
             after the anticipated          IIIOV1!   date and provide an explanation to
             the authority regarding any changes in the anticipated                      GOYe

             date and intended residence; and
       J.    report     to     the     COUIIIa.IIlity     Supervision     and     COrrecticma
             Depart.~nt.     officer supervising the dofendant not laoa then
             weekly during any period in which the dofsndant baa net                    ~

             to an intended          residence and provide t.l:M offioor rit:h tM
             addrssa of the defendant'• teuporary reaidoac..




                                           f"XH         l-ll
-
           If the defendant does not move to an intended reaidence by the end
    of the aevanth date after he/ahe i5 released on community supervision,
     the defendant shall:
           1.     Report to the Community Supervision and Corrections                   Depart~Dent

                  officer supervising the defendant not later than tha aaventh
                  day after the defendant's release date and;
           2.     continue to report to the defendant' a auperviaing officer not
                    !es:: thzn wee!.;.ly d-uring c.ny period of           time     in vhich the
                  defendant haa not moved to an intended reaidonce and provido
                    the officer with the defendant's temporary residence.


           Not later than the seventh date before the date that tha defendant
     intends to change address in this state or another atate,                     t~    defendant
     must report in person to the local, law enforcement authority wit:h vbca


                                                                              .
     ~e   _peraon     last    registered   and       to    the    Cc.munity   SUpervision      and

                        .
     c::orrectiona Department officer supervising tho defendant,and provide t:.ha
                                               .
    ·authority and the officer with the defendAnt' a anticipated
                                                                              .
                                                                                   ~KWe
                                                                                          .
                                                                                          date and
    ·new address.
          Not later than the tenth day after the date on which tM defendant
    -~,rrivea   in another state in which the defendant               int~        to reside,_ tbe
     defendant - muat        register   with       the    law    entor~t      agency -that       ill
     designated by the other state to receive rltiJiatration infonatioo if t.be
     other state baa a registration requirement for sexual offenders.



           On   this date I certify that the above defoodant was informad of
     his/her duty to register as a sexual offender.


       Jmwn' 4, 19U




                                               EXH.        3-B.
i;   •                                                                     ·..   I
i




                              I·

             \/a;;)
              .L1\ .N1.0. N   . ./ \1N· ]\!
                          . .·~
                                     1
                                        .~ O'.l' _r-\'PiE..., D




            Arlif~Ie~                 6204 to 6258

         I, f.~ n~i on~ -                Q no \V a rrun to

                  PUBLIC RETIREMENT SYSTEMS
                                         See
                       Government Code, Tltle 8,
                              § 801.001 et seq.



                                       11)9~

           C u rnulat i ve Annual Pocket Part

           H~~rdar~ill)!   l ~JrJ.)   !'liJipl~~mt:nlary   pamphlet
               :-'llpp!,~rnc:ll in,.;    I 1J70   main volume


                  F'nr {.:'.'if~      In i 995-199()


                                :ncit:das
              L.Jws through the 1995 Regu!ar Session
                        of tne 74th Legislature
           C•:~t:rt .Ccmztn1ctions through 903 S.W.2d 153




                       WE~T     !'I'BilSHI;\f; CO.
                            :"T. 1'\t:L. .lll.'\:\'.



                                                                      80
PUBLJC OFFICES, ETC.                                                             Art. 6252-13c.l
Title !lOA
  (b) An ind!viduaL agency, entity, or autht>rity !s not liable under Chapter 101. Civil Practice
and Remedies Code, or any other law for damages arising from conduct authorized by
Subsection (a) of this section.
  (c) For purposes of determining liability, the release or wil":holding of infonnation by an
appointed or elected officer of an agency, entity, or authority is a discretio:lar)' acl
  Sec. 6. Repealed by Acts 1995, 74th Leg., ch. 258, § 15, eff. Sepl 1, 1995.
                                             Failure to    ~ter

  Sec. 7. (a) A pe1110n commi!.s an cffense if the person is required to register and fails to
comply with this :uticle.
   (b) An offense t:nder this ea'tion is ~-Class A misdell_!_e_!!!QL
 (c) If it is shown iit the tri.aJ of a     person for an off2nse under this section that the person
I~ previousiy been collvicted of llil       offense Wlder this section, the person shall be punished
for a_f_eJ~.!l.Y.2!.!:h~ third_~.:..
                                                Exemptions
   Sec. 8.      (a) This   articif: applies only to a reportable conviction or adjudication:
   (1) xcurring or. or after:
    (t.)   September 1, 1991. if t:P..: conviction is for or -the adjudication is based on ar. offense
Ji;,L.ed   in ~tion l(5)(A) of t.J-..i.s article;
   (B) Septemb"!r 1, 1993. if the conviction is for or thr: adjudkation is based on an offense
listed in Section 1(5){B) .of this article; or
   (C) September 1. 1995, if the cvnviction is hr an offense described under Section 1(5~(C).
CD). (E). (F). (l). or (J) vf this article; or
   (2) for which an order of deferred adjudication is entered by the rourt on or after
September 1, 1993. .
   (b) A peroon -,.ho has a reportable conviction or adjudkation may petition a district judge
in the rounty where the person resides or intend! to reside for an exemption from this article.
If the person shows good c:moe, the district judge shall grant the exemption.
                                        Expiraticn of dutJ to rqister
   Sec. 9.               to register for a person with a reportable adjudication under Section
               (a) The duty
H5l(Dl of this article ends on the lOth anniversary of the date on which:
                                                  .                       .
 (1) the person ceases to be under the supervision of tl1e Texas Youth Commission, if the
per.:>()n was committed t.o the Texas Youth Commission other than und~r a detennim.•e
sentence;
   (2) the person is discharged from the Texas Youth Commission or the Texas Department
of Criminal Justice, whichever date is later, if the person was committed to the Te~ Youth
Commission under a drtenninate sentence; or
  (3) the disposition is made or the person completes the terms of the disposition, whkhever
date is later. if the peroon received a disposition that did not includE: a commitment to the
Texa.s Yo;.Jth Commission.
  Cb) The duty to register for a perst>n wit.'f-J 2. reportable conviction. other than a conviction
for a ""iolation of Se1:tion 21.1HaX1). 22.02L or 43.25, Penal Code. ends on the lOth
anniversary of the date on w~uch the person is ~leased from the institutional di""ision of the
Texas Department of Criminal J·Jstice or the person diseharges parole or community
supenision. whichE:ver date is later.
   (c) The duty to register for a person "'ith a reportable conviction or adjudication b~ on
an order of deferr-ed adjudication under s~ction 1(5)(£) of this artide, other than a.'. order of
deferred adjudication for a "iolation of Se1:tir.n 21.11(a)(l), 22.021. or 43.25. Penal Code. ends
on the lOth anni...-en:ar;• of the d2.~ on which:
  0) the court dis~ses the criminal proceedings against the person and -iischarbes the
person: or
                                                     313

                                              EXH.     4-E.
NO.    L..J '-1   . '-] ( J                     BOND   $c2n. 000
                                                                          I   1,   ,   ~•    ! ' ,' '.': •
                                                                                                         1   :




                  "                                        '
THE STATE OF TEXAS V. RONALD WAYNE SCHOFIELD

CHARGE:           FAIL TO COMPLY WITH SEX OFFENDER        REGISTRATIO~J ..> ·
                                                                     Cl .
                                                                                            ::.. ,;)), ;/'···''-
                                                                                                   .
(JP# 1/1-A030235)
                                                                         PF·:.v: ,s
WITNESS:                                NONe

IN THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS:

       THE GRAND JURY, for the County of Brazoria, State of Texas, duly selected,
empaneled, sworn, charged, and organized as such for the District Court of said
County, upon their oaths present in and to said court that RONALD WAYNE
SCHOFIELD, hereinafter styled Defendant, on or about the 1ST day of APRIL, 2003,
and before the presentment of this indictment, in the County and State aforesaid, did
then and there after having had a reportable conviction or adjudication for the offense of
Sexual Assault of a Child, intentionally and knowingly fail to notify the local law
enforcement authority, namely, the Clute Police Department, with whom the defendant
last registered, of the Defendant's change of address as required by the Sex Offender
Registration Program, Chapter 62, Texas Code of Criminal Procedure;




                                   '·
                                  ..
                          . ...
.. : .. •-




             STATE OF TEXAS
             COUNTY OF BRAZORIA
             I certify that the foregoing is a true and correct
             copy of the o•iginal record on file in my office.
             Given und.er my hand and seal of the court at
             m~yff1ce ngleton, Tex~ ;{    7
             RHOND          RCHAK, DIST~ CLERK
             By~~
                                                                                                                                             5

                                                    PLEA AGREEMENT

cAusE NUMBER
DEFENDANT:
                    Rem JJ ft/ir!:J Ate..             Sc he f"/e ;cf                            DATE:


ATTORNEY:                                                                                       APPOINTED/RETAINED




NEW OFFENSE C O D E : - - - - - - - - -
               DEGREE:

RANGE OF PUNISHMENT


                                                                                        FORM "2"· OR FORM "3"· (Cirie the appropriate one)
ENHANCEMENT WAIVED:                                                                           PROCEED ON CT:

DEFERRED PROBATION:                                                                              RESTITUTIONIREPARA TION: NAME,
                                                                                                 ADDRESS AND AMOUNT:
REGULAR PROBATION:

SHOCK PROBATION:

TDCJ-ID:
(NON-SHOCK)
STATE JAIL:                                                                   ,.- .-~
(NON-SHOCK)                                                          ,..r··
BOOT CAMP:     I                                                ..
                    ~       'IS1
                   ~DA-4~
COUNTY JAIL:                                                                                     DNA TEST FEE:

                                          , ..fiJy"cfA,t.f
                                             d/h,
                                                ·-,
                                               -~

JAIL TIME CREDIT:
                         15!_
DRIVER'S LICENSE SUSPENSION TIME:
                                    'DA S
                                         /
                                                       I                                         FINE:

                                                                                                 ATTORNEY FEES:

PSI ORDERED                                               SET                                    COURT COSTS:

SPECIAL TERMS OF PROB:

OTHER COMMENTS:




   I UNDERSTAND THE TERM OF THE PLEA AGREEMENT STATED ABOVE. I ACCEPT THE PLEA AGREEMENT AND REQUEST THE
   COURT TO ACCEPT IT.
   DEFENDANT'S STREET ADDRESS:

   DEFENDANT'S MAILING ADDRESS:

  ---------------------------------------                                         DE
                                                                                           rdd:fiil(fbfti .
                                                                                        D NT                    .

   1 BELIEVE MY CLIENT, /?t>t-1-+ ..{,! s;;. ~[/e./ott'                                         , UNDERSTANDS THE PLEA AGREEMENT
   STATED ABOVE AND I JOIN IN HIS/HER REQUEST FOR THE COURT TO ACCEPT IT.

                                                                                    ~c
                                                                                 A~FOR QEFENDANT
                                                                                 BARID /7 (I'-'~
   THE PLEA AGREEMENT STATED ABOVE ACCURATELY REFLECTS TH STATE'S OFFER.




                                                                                                                               [2/03]
                                                      '    '                                ! "1' 'l ......., I:' h.
                                                                                            . : "' .. ~1 \J.f.:;. ~
STATE OF TEXAS
COUNTY OF BRAZORIA




                     y
                                                                                                                   6

                                                                                       I;
                                                                                                      '/

                                                                                 ,     "    o'CIOGlo..~···-111 '
                    IN THE DISTRICT COURT OF BRAZORIA COUNTY, TEX~s----
                                  23RD JUDICIAL DISTRICT             SEP                      1t -

THE STATE OF TEXAS

VS.

RONALD WAYNE SCHOFIELD                                      DATE: SEPTEMBER 5, 2003


        ON THIS the 5TH day of SEPTEMBER, A.D., 2003, this cause was called for trial, whereupon
the State of Texas by and through her Assistant District Attorney and the defendant, RONALD WAYNE
SCHOFIELD in person and through his counsel of record STAN LEY G . MCGEE appeared in open
court. Whereupon the defendant was duly arraigned and entered his plea of guilty to the charge of
FAIL TO COMPLY WITH SEX OFFENDER REGISTRATION, a felony. And, both sides having
announced ready for trial, the defendant waived a trial by jury and requested that the case be submitted
to the Court for decision. And, the defendant waived the reading of the indictment, and after having
been duly admonished of the consequences thereof by the Court, insisted on entering his plea of guilty
to said charge of FAIL TO COMPLY WITH SEX OFFENDER REGISTRATION, a felony. And, it plainly
appearing to the Court that the Defendant is sane and was uninfluenced by any consideration of fear or
by any persuasion, or delusive hope of pardon, prompting him to confess his guilt, the Court accepted
such plea. And, the Court having heard the evidence introduced, the Court finds that the Defendant is
guilty of the offense FAIL TO COMPLY WITH SEX OFFENDER REGISTRATION a felony, as charged
in the indictment, and that said offense was committed on the 1ST day of APRIL, A.D., 2003 and
assesses his punishment pursuant to Article 12.44 TPC at ONE HUNDRED FIFTY-NINE (159) DAYS
BRAZORIA COUNTY JAIL It is therefore ORDERED, ADJUDGED AND DECREED by the Court that
the defendant, RONALD WAYNE SCHOFIELD who has been adjudged to be guilty of the offense of
FAIL TO COMPLY WITH SEX OFFENDER REGISTRATION, a felony, and that he be punished
pursuant to Article 12.44 TPC at ONE HUNDRED FIFTY-NINE (159) DAYS BRAZORIA COUNTY
JAIL, for which execution will issue. And, the Defendant being now present in open court, his attorney
of record also being present, requested immediate sentencing and, upon inquiry of the Court, having
answered nothing in bar of the pronouncement of sentence, the Court proceeded to pronounce
sentence against him as follows:

       IT IS THE ORDER OF THE COURT that the Defendant, RONALD WAYNE SCHOFIELD, who
has been adjudged guilty as aforesaid, and whose punishment has been assessed as aforesaid, be
sentenced to ONE HUNDRED FIFTY-NINE (159) DAYS BRAZORIA COUNTY JAIL DAY·FOR·DAY
WITH CREDIT FOR 159 DAYS AND BY A FINE OF $-0- AND COURT COSTS IN THE AMOUNT OF
$268.00 AND ATTORNEY FEES IN THE AMOUNT OF $1,000.00 or otherwise discharged by law, for
which a writ of commitment shall issue.

       SIGNED this ---'/_._{_ _ day m   ~~                      'Z.003.



                                    JUDGE PRESIDING




                                                                               UvtAGE 6




                                        '·


                           '.
STATE OF TEXAS
COUNTY OF BRAZORIA
I certify that the foregoing is a true and correct
copy of the original record on file in my office.
Given under my hand and seal of the court at
my office· Anf)leton, J1xas.
RHON         f\RCHAK, 9TRICT CLERK
8                                         Dep~y
   Fax Server                                           217/2007 11:21                             PAGE 0021002                              Fax Server

---------~-------------~~----
 02/0712007 WED 11:31 FAl 51242t543•                                                   DPS SOC UNIT HQ                                                                           ~002




                                                             PRE-RELEASE NOTIFICATION FORM
                                                TEXAS SEX OFFENDER REGISTRATION PROGRAM .                                                           t- \~ l--
                                                                  ARTJCLE 62.03, Cod• of Crimi liM Procodun                                         \       \....!.._A
                             R~ or~ 1tM! • P.n.l /NIJtutho or FIMeMID ~ ~ Pwol or Menctatoty ~
                                                                   (THIS IS HOT ~E REGIS1AATION FORM)
                                                                                             ARST
         FULl NAME                       SCHOFIELD                  J                   RONJ.lD                                              WAYNE
             DATI) OF    BR~            S....         Rcoe         HeiOAt         Wail;tll         E,_                Halt         SOCIAl.. reCURITY NUMBER
         I    09117/1963         ii.__---'-"M____,)).___...W~l;     603      II 1ss II             BRO       I U~Q] I                        455=37-1977
                DL NUMBER                       10 NUMBER                   SID NUMBER                       FBI NUMBER                       TOCI-10 NUMBm
         '---------''---------C~I                                              04041810              )!      .131274DB1                 I!        860735
         REGISTERING OFFENSE (PENAl COO£)•                     DlSPOSITJOol UATE              SENTENCE REC8VE.O                      VICTW{Sl SEX I AGE


         r -___    n_.0_1_1____    ~___22_0_1_1__~!~1-~~-~--1-==~~,__----~~~:~~ ~~--F'-~-l~,:~.-~c~,-~Gc~.-~-'~-,3---
         "11 COU!n' OROERBJ OR IIOAAO II.IPOSED CONOITlC1Il'O ltEGlSiEit KJST DEl< BOX
                                                                                                             B
                                                                                                             I§   I
                                                                                                                                    U1!28/2fJOO         07/2al2000


         DUTY TO REGISTER EXPIRES:                blJ Llhlllme 0 10 Yea/'ll A1IM ~
         VERIFICAliCJ-I RE:OJIREMENT:             0 ~ ~ t*"aaeatll) (lilf?ovy go~
         ASSIGNED RISK l£V8.                      (      2


                                                                                                                                                                           l.U
                                                                                                                                                                           u
                                                                                                                                                                           >
                                                                                                                                                                         wffi
                                                                                                                                                                         ~(I)


     I---                                                                          b
                                                                                                                                                                         -(/)
                                                                                                                                                                         a:o
                                                                                                                                                                         Ocr
                             d ""f  -.win T - ~"'               a-...111. ~ cl C>'nm>l- r - - - . . ,._                                             0
     _       ~~y~~o~~w·•--.rila11>opot'ollot,.,..•~-                                                                                                                      0
     -       I,..., 'm'ly and~~- 7 ~ole.-~ Iii hi nclcow11hlhlllw--.,.,- Jdor\lhd . - .
                                                                                                                                                                          w
                                                                                                                                                                          a::
     _       NIW>doo ou~ P!OIIo.., t - 7 dl>p ):ll'c>t   1o.,..,
                                                       d•9' o~-.r......- r-,""' ~ o«aor on:1 h 1M!~ w . . -
             ~of""',_           __ .--.1      c.,. ot..-.omy- - ...... ~ ......... - .. - ...., .... • _ . . _ _ , tw.+u
             ~        .,.., ""faddtou n .-1'y my,_- Jlncl ordw . . _ - " " ' , _ "-7 .-... P'o'ID                            ...,_._,cr.-.g._
                                                                                                                l.......ti'IOth..,.

                                                      .....,rr:lf--
             ~- "'""~""""'"" ............ -7~al~ .... ,_odd.-.,l ..... _ln _ _ lho - ...- -
             n..;.,g ~ rl " ¥ - ..ocn....,
     -       ~-"" 3"'...., oa:aolcn ~ my n-111\ I _,o"""" lhon ~~ ~ l'o.n n I dty Of a.rly t-.111 IIIli In]~ I,.,.,. repoll .... lod
             "'h ~~~ ..... ...-llJhotty~!l'>l cJtr ll ~!t\01 ~-~
     -       1"""' a:r*n>e 1o wwd IHdw Otapow Bl. C.CJ'.
     _       J~r>Ua~   obloln- ,..._ • r-"1 ,.._. r - 11r1ooer1         ~caM•"'   p4KOnll Clonlllco1la\cn- bot e. r -               ~           a1 P\ltk &~ bl
             .,. ~d .... ,_;c.d I . . _......., roglnot ..         I - -      ~ 12. CCI'.

     -       Yr1t*1 10 do,. of~""'     otT-. I""'~ 1o .Iorin ony • - .-,~I om koll'l. .,-.,. 1o a>'TlliY"""'



         ~~ili-·-~:=- ~
                                                                                                                                    H
                       .o. """"' ~ · ; /a"· ra."'--r.                                        l            07 flNJOOQ           I    u
         PRINTED NAUE AND SlG~TURE OF NOTifYING OfFICE                                        DATE OF NOnFJCAll()N
                                                                                                                                    "'
                                                                                                                                    B
         tn>fF!o

                         FAX. COMf>l.ETED FORN TO OP5. SEX OFFEN DEll COMPllANCE UNIT· 5111424-5434
                                MAll ORIGlNAl TO : ntDPS-CRS, POB 414:1, AUSllN, nt 7876~-41Q
,.                                                                                                                                     9




     CSIMF800/INI801                         COMMITMENT INQUIRY                                       12/30/10 14:16:j2
     INMTCICSIWJ00033 /P101 TDCJ-ID NO: 01434055 SIDNO: 04041616
      NAME: SCHOFIELD,RONALD WAYNE         APPL:      STATUS: A RQ Pl S3                                            #OFF: 03
      DL:D TiiCf:   OOH60?3~:;  CNTY CON(): ZX3A                                                                       73f;::o
      OFF-REC:       3699 PRJ RL: 09-16-2017 REC:                      05-29-2007. MAX-TERM:  i 1Y OM OJJ
      PEN--HEC: (L~/~:.100 i'it\X··LU-;; i~lLL OFFENSU! l-I(A1E BEEN IJF:lPLAYED
                                                                                                          /';

                                                                                                                                     10


                                1 ex as                                                                          Justice
                                                                                                                Bntd LivingstoH
                                                                                                                E.\erutin· Oirecwr




All1;,'l1St 12. 2011

Ronald Wa:-.·ne Schofield. TDC) #l-B-1-055
Pack 1 Unit
2-1-00 Wallace Pack Rei.
NaYasota. TX 7n6X

Re: Risk Assessment

Offender Schofield.

I am in receipt of your correspondence regarding concerns about your riskle,·eL Your most recent risk assessment
\Yas completed by an Institutional Parole Officer on March 9, 2010. You \Yere assessed